By force of article 2249, R.S. 1925, as amended by Acts 40th Leg. (1927) c. 52 (Vernon's Ann.Civ.St. art. 2249), a right to appeal exists only from a final judgment in a civil case. As I view it the order here appealed from was not in such a case, and therefore a right to prosecute this appeal was not conferred by said article of the statutes. In that event, if such a right existed, it must have been by force of some other statute, and I know of none other. I think this court is without power to hear and determine the appeal, and that it should be dismissed.